Citation Nr: 0336333	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-18259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2000 RO decision which denied a 
reopened claim for service connection for a right knee 
disability.  

The Board notes that earlier final RO and Board decisions 
denied a claim (or an application to reopen a claim) for 
service connection for a right knee disability.  However, 
since the last final decision, new and material evidence has 
been received (e.g., multiple private and VA examinations 
with medical opinions concerning the origin of the right knee 
disorder).  Thus the claim for service connection for a right 
knee disorder has been reopened, and the Board has reviewed 
the claim on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7104, 
7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet.App. 140 
(1991).


FINDINGS OF FACT

The veteran currently has a right knee disability which began 
as the result of combat injury during his active military 
service.


CONCLUSION OF LAW

A right knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from February 
1943 to November 1945, during World War II.  His service 
records show he served in the European theater of operations, 
had infantry duties including ammo carrier and platoon 
sergeant, and engaged in different battles and campaigns.  

The veteran's currently established service-connected 
disabilities (and ratings) include a left knee disorder 
(rated 30 percent for instability, plus 10 percent for 
arthritis with limitation of motion), colitis (30 percent), 
residuals of a gunshot wound to the left arm (20 percent), 
and a left leg gunshot wound scar (0 percent).

Service medical records show that in March 1943 the veteran 
injured his left knee while playing softball.  Left knee 
problems were treated at that time, and a number of later 
service medical records show recurrent left knee problems.  
The November 1945 service separation examination notes the 
history of the left knee disorder, but the section of this 
examination pertaining to musculoskeletal defects also states 
that the "right" knee was symptomatic.

Post-service medical records for many years refer to left 
knee complaints but do not mention a right knee problem.  
Medical records in 1979 and later refer to a right knee 
disorder as well.  The history in the 1979 medical records 
includes a left knee problem since World War II, and a right 
knee problem being noted in May 1979 when the veteran was 
squatting on a roof at work, for 15 to 20 minutes, and 
experienced right knee pain and swelling.  X-rays in 1979 
showed arthritis (degenerative joint disease) of both knees.  
A private doctor wrote in November 1979 that the veteran had 
right knee arthritis possibly secondary to an old injury, and 
that this could have been aggravated by recent injury.  In 
January 1980, the veteran had a right knee operation.  
Subsequent medical records essentially show bilateral knee 
problems, primarily from arthritis.

In various statements, the veteran has asserted that his 
right knee disorder began with combat injury in service, 
specifically jumping over hedgerows (bushes) while an 
infantryman during World War II.  He has alternatively argued 
that his right knee disorder is secondary to his service-
connected left knee disorder, in that his left knee condition 
caused strain to the right knee over the years.

In a February 1999 statement, J. Richard Rhodes, M.D., noted 
the veteran gave a history of bilateral knee pain since 
service.  It was noted he now had arthritis of both knees.  
The doctor commented that this could have been caused by 
jumping over hedgerows while in service.  In an April 1999 
statement, Dr. Rhodes stated that the veteran's current right 
knee arthritis was from overuse due to the left knee 
disability.  The doctor also said that the left knee problem 
was from jumping over bushes in service, and that problems 
with both knees were due to service.

At a January 2000 VA examination by Gregory M. Lower, D.O., 
it was noted that the veteran gave a history of injuring his 
left knee in basic training in 1943, and injuring his right 
knee when jumping hedgerows in France in 1944.  The veteran 
said the right knee was not treated in service, but he had 
progressive right knee problems since then, with an operation 
in 1979.  Diagnosis on the current examination was arthritis 
of both knees.  Dr. Lower essentially opined that the right 
knee disorder was not related to the left knee problem, but 
that the right knee disorder was due to an independent 
injury.  It was noted that the veteran claimed the right knee 
condition was due to jumping hedgerows in World War II, and 
this could be a the source of the problem, although treatment 
in service was not documented.

In August 2000, Srinivasa Sridhar, M.D., said the veteran 
gave a history of past injuries of both knees, with the right 
knee being injured when jumping hedgerows in France in World 
War II.  It was noted he had arthritis of both knees.  The 
doctor said he could not find that the right knee disorder 
was predominantly due to the left knee condition, given the 
injury history.  Dr. Sridhar commented that it was possible 
the right knee condition was aggravated by the left knee 
disorder, yet the veteran had bilateral knee arthritis, and 
it could not be said that the right knee condition arose to 
any significant degree because of the left knee disorder.

In September 2000, George G. Telesh, M.D., noted the veteran 
gave a history of injuring his left knee while playing 
softball in service in 1943, and injuring both knees in 1944 
after landing in Normandy and performing duties as a soldier 
which entailed jumping over bushes.  The current diagnosis 
was arthritis of both knees.  Dr. Telesh said that the 
veteran probably beat up both of his knees during active 
duty, and it was difficult to say whether the problems with 
one knee affected the other knee.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for a right knee disability.  Relevant 
medical records have been obtained, and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

One theory of service connection raised by the veteran is 
that of secondary service connection under 38 C.F.R. § 3.310.  
That is, he maintains that his right knee disorder is due to 
his service-connected left knee disorder.  The Board need not 
address this theory, but instead will address the veteran's 
alternative theory of direct service connection for a right 
knee disorder.  With regard to this theory, the veteran 
asserts that his current right knee disorder stems from 
injury in combat activities during World War II, including 
jumping over hedgerows while performing infantry duties.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

During his World War II service in the Army, the veteran 
performed infantry duties in Europe, and there is sufficent 
proof of combat service.  The Board finds that the veteran is 
a combat veteran, and consideration must be given to the 
provisions of 38 U.S.C.A. § 1154.  See VAOPGCPREC 12-99 
(discussing what constitutes combat).

The service medical records from the veteran's 1943-1945 
active duty describe in detail his left knee disorder (which 
is now service-connected).  There is no mention of a right 
knee disorder, with the exception that the 1945 service 
discharge examination refers to a symptomatic right knee 
condition.  From the context, one wonders whether the 
reference to a "right" knee disorder on the discharge 
examination was a mistake, since the rest of the examination 
contains references to the well-established left knee 
disorder.  Yet reference to a right knee condition at that 
time may have been what was intended.  The veteran concedes 
he was not treated for a right knee disorder in service or 
for years thereafter, and he currently has right knee 
arthritis.

The private and VA medical opinions from 1999 and 2000 
contain some support (with different degrees of certainty) 
for the theory that the veteran's current right knee disorder 
arose from trauma during combat operations, including jumping 
hedgerows as an infantryman.  Of course there is much 
speculation in such medical opinions, yet the veteran has the 
benefit of the evidentiary presumption of service connection 
under the combat provisions of 38 U.S.C.A. § 1154.

Bearing in mind the combat provisions of 38 U.S.C.A. § 1154, 
and the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the evidence sufficiently demonstrates 
that the veteran had an injury to the right knee during 
combat, and residuals of that right knee injury have 
persisted to this day.  He currently has a right knee 
disability which began in service.  A right knee disability 
was incurred in service, warranting service connection.







ORDER

Service connection for a right knee disability is granted.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



